Appeal from an award of the State Industrial Board noticed April 2, 1937. The claimant was a caretaker of a dwelling, with one apartment on the first floor, and an apartment on the second floor, which the claimant occupied as tenant. *802The other apartment was occupied, by another, and no apartments were for rent. It was the duty of the claimant to take care of the furnace, to sweep and to wash down the front stairs and back stairs, and for this she received a reduction of ten dollars a month on her rent. Each of the apartments in the house was entered by a separate door and a separate hallway. While the claimant was walking through her own apartment to answer her door bell, she tripped on the carpet at the head of the stairs, and fell down the stairs, sustaining injuries. The employer and carrier defended on the ground that the injury did not arise out of and in the course of the employment, but occurred while engaged in her personal affairs. Award reversed and claim dismissed, with costs against the State Industrial Board. Hill, P. J., McNamee and Crapser, JJ., concur; Rhodes and Heffernan, JJ., dissent and vote to affirm. (See Matter of Underhill v. Keener, 258 N. Y. 543.)